Opinion of the Court by
Judge Carroll
— Reversing.
In January, 1907, the appellant company had stored in its warehouse several hundred bales of tightly compressed cotton goods. These bales, which *578•weighed some 500 or 600 pounds each, were piled in the warehouse on top of each other in tiers. The appellee, Williams, was injured by one of these bales falling on his foot from the top of a tier in which it was placed. To recover for the injuries sustained he brought this action, and a jury assessed his damages at $1,000.
A motion in behalf of the appellant for a peremptory instruction was made at the conclusion of the evidence for the appellee, and renewed when all the evidence was in’. AYe have reached the conclusion that this request should have been granted. The appellee was entirely familiar with the arrangement and location of the bales in the warehouse, as he had been working in and about it some three months, and his duties as porter and laborer required him to handle and move the bales. He was the only witness in his behalf who testified as to the falling of the bale, its location immediately before it fell, and the position in which he was standing when it fell. He said repeatedly in the course of his examination that he did not know what caused the bale to fall, and further that several persons — one of them being Sidney Fox — were engaged as co-laborers with him at the time it fell, helping to «remove the bales from -the warehouse. Fox, being introduced by the appellant, testified that he toppled the bale over so that it might fall on the floor to be carried out, but that before doing so he notified Williams and others, who were present, to get out of the way, and supposed they had done so.
The uncontradicted evidence upon three' vital points in the case is (1) that appellee did not know what caused the bale to fall; (2) that Fox intentionally threw it off the tier so that it might be carried *579out; and (3) that Fox was a fellow servant of 'Williams. With these three propositions undisputed, appellee had no case to submit to a jury.
Wherefore, the judgment is reversed, with directions for a new trial in conformity with this opinion.